DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 3/9/2021 have been entered.  In the amendment, the drawings have been amended.  The specification has been amended.  Claims 1, 2, 11, 14, 16, 17, and 26 have been amended. 
The objection to the drawings has been withdrawn. 
The objections to the specification have been withdrawn. 
The rejections of claims 1, 2, 11, 14, 16, 17, and 26 under 35 U.S.C. 112(b) have been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 3/9/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,873,496 and the expiration date of U.S. Patent No. 10,099,760 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
The rejections of claims 1-27 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,873,496, and of claims 1-27 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,099,760 have been overcome. 

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a method for the deployment of a plurality of autonomous underwater vehicles (AUVs) on or near the seabed, comprising lowering an underwater vehicle from a first surface vessel into a body of water; towing the underwater vehicle device by the first surf ace vessel; launching a first plurality of AUVs from the underwater vehicle device as it is towed by the first surface vessel; and deploying the first plurality of AUVs to the seabed after being launched from the underwater vehicle. 
Independent claim 18 recites a method for the retrieval of a plurality of autonomous underwater vehicles (AUVs) from on or near the seabed, comprising towing an underwater device in a body of water from a first surface vessel; recovering a first plurality of AUVs into the underwater device while the underwater device is towed by the first surface vessel; and lifting the underwater device from the body of water to the first surface vessel with the first plurality of AUVs stored within the underwater device. 
The claimed limitations as recited in combination in independent claim 1, and as recited in combination in independent claim 18, are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Ambs et al. (US 6,474,254), teaches a method and vehicle to deploy and retrieve seismic apparatus to and from the ocean bottom and to acquire data from the seismic apparatus, in which submersible robotic vessels deploy and retrieve the seismic apparatus to the ocean bottom to depths of up to 5,000 meters; the vessel can separate from the seismic apparatus and return to resume seismic operations, and a robotic arm manipulates the seismic apparatus and attaches them to the ocean bottom utilizing fasteners to actively couple the seismic apparatus to the ocean bottom (Abstract). 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, and as recited in combination in independent claim 18. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645